Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement Withdrawn
Claims 1 and 4-9 are allowable. The restriction requirement of claims 10-11, 13-23 and 25, as set forth in the Office action mailed on 9 December 2021 which recorded the election made in the 18 November 2021 telephone interview, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 10-11, 13-23 and 25 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Examiner’s Reasons for Allowance
Claims 1 and 4-10 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a circuit comprising: a number (N) of input paths, wherein N is greater than 1; a plurality of output paths including a raster group of output paths, wherein the raster group of output paths has a number (R) of output paths, wherein R is at least 2; an optical switching network coupled between the input paths and the output paths, the optical switching network comprising a plurality of active optical switches arranged to selectably couple a photon from any one of the input paths to any one of the output paths; and control logic configured to: receive, for a time bin of a plurality of time bins, an input signal indicative of whether a photon is present on each input path; select, based on the input signal, one of the input paths as an active input path for the time bin; select one of the output paths as an active output path for the time bin, wherein output paths in the raster group are selected according to a fixed order such that each output path in the raster group of output paths is selected as the active output path once during a raster period consisting of R consecutive time bins; and generate control signals to set a state of the active optical switches for the time bin such that a photon from one of the input paths the active input path is coupled to the active output path; in combination with the other recited limitations in the claim. 
Claims 4-10 are allowable as dependent upon claim 1.
Claims 11 and 13-17 are allowed. 
Independent claim 11 is allowed because the prior art does not teach or suggest a circuit comprising: a number (N) of source circuits, each source circuit having an output path to propagate a photon; a downstream circuit having a number (R) of input paths to receive photons, wherein R is at least 2; and a raster multiplexer circuit having: a number N of multiplexer input paths, each multiplexer input path coupled to an output path of one of the source circuits; a plurality of multiplexer output paths including a raster group of multiplexer output paths, wherein the raster group of multiplexer output paths includes R multiplexer output paths, each multiplexer output path in the raster group of multiplexer output paths being coupled to one of the input paths of the downstream circuit; an optical switching network coupled between the multiplexer input paths and the multiplexer output paths, the optical switching network comprising a plurality of active optical switches arranged to selectably couple a photon from any one of the multiplexer input paths to any one of the multiplexer output paths; and control logic coupled to the optical switching network and configured to: receive, for each of a plurality of time bins, an input signal indicative of whether the output path of each source circuit is propagating a photon; select, based on the input signal, one of the multiplexer input paths as an active multiplexer input path for the time bin; wherein multiplexer output paths in the raster group are selected according to a fixed order such that each multiplexer output path in the raster group of multiplexer output paths is selected as the active raster multiplexer output path once during a raster period consisting of R consecutive time bins; and generate control signals to set a state of the optical active switches such that a photon from the active multiplexer input path is coupled to the active multiplexer output path; in combination with the other recited limitations in the claim. 
Claims 13-17 are allowable as dependent upon claim 11.
Claims 18-22 are allowed. 
Independent claim 18 is allowed because the prior art does not teach or suggest a circuit comprising: a number (N) of source circuits; a number (R) of downstream circuits, each downstream circuit having a number (M) of input paths to receive photons, wherein R is at least 2 and Mis at least 2; and a set of M raster multiplexer circuits; a plurality of multiplexer output paths including a raster group of multiplexer output paths, wherein the raster group of multiplexer output paths includes R multiplexer output paths, each raster multiplexer output path in the raster group of multiplexer output paths being coupled to one of the input paths of a different one of the R downstream circuits; and an optical switching network coupled between the multiplexer input paths and the multiplexer output paths, the optical switching network comprising a plurality of active optical switches arranged to selectably couple a photon from any one of the multiplexer input paths to any one of the multiplexer output paths; and control logic coupled to the raster multiplexer circuits and configured to: receive, for each of a plurality of time bins, an input signal indicative of whether the output path of each source circuit is propagating a photon; select, for each of the raster multiplexer circuits, one of the multiplexer input paths as an active multiplexer input path for the time bin, the selection being based at least in part on the input signal; select, for each of the raster multiplexer circuits, one of the multiplexer output paths as an active multiplexer output path for the time bin, wherein, for each raster multiplexer circuit, multiplexer output paths in the raster group are selected according to a fixed order such that each multiplexer output path in the raster group of multiplexer output paths is selected as the active multiplexer output path once during a raster period consisting of R consecutive time bins and wherein all M of the multiplexer output paths that couple to a same one of the R downstream circuits are selected as the active multiplexer output paths for a same time bin; and generate control signals to set a state of the active switches in the optical switching network of each of the R raster multiplexer circuits such that, in each of the R raster multiplexer circuits, a photon from the active multiplexer input path is coupled to the active multiplexer output path; in combination with the other recited limitations in the claim. 
Claims 19-22 are allowable as dependent upon claim 18.
Claims 23 and 25 are allowed. 
Independent claim 23 is allowed because the prior art does not teach or suggest a method comprising: receiving, for each time bin in a series of time bins, a plurality of input signals indicating whether photons are present on each of a plurality of input paths of an optical circuit; selecting, for each time bin in the series of time bins, an active input path for the optical circuit based at least in part on the input signals; selecting, for each time bin in the series of time bins, an active output path for the optical circuit from a plurality of output paths that includes a raster group of a number (R) of output paths, wherein R is at least 2, wherein output paths in the raster group are selected according to a fixed order such that each output path in the raster group of output paths is selected as the active output path once during a raster period consisting of R consecutive time bins; and controlling, for each time bin in the series of time bins, a plurality of active switches in the optical circuit; in combination with the other recited limitations in the claim. 
Claim 25 is allowable as dependent upon claim 23.
Prior art reference of Gimeno-Segovia et al. (Relative multiplexing for minimising switching in linear-optical quantum computing, New J. Phys. 19 (2017) 063013; “Gimeno-Segovia”) is the closest prior art of record in this application. However, Gimeno-Segovia fails to disclose the raster, multiplexer, and time bin limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883